EXAMINER'S AMENDMENT
Claims Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Tsao on March 23, 20201.
The application has been amended as follows:
CANCELLED claims 13 and 14.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The amendments to the claims filed March 19 2021 have overcome the 112(b) rejections of claims 4 and 5.
	Furthermore, Koskenmaki (U.S. Patent # 5,486,427) teaches a process for forming individual island-shaped seed zones in the form of spaced apart microspheres or microbeads wherein a metal layer was heated to a temperature sufficient to permit beading of the layer into discrete microbeads (Abstract). However, Koskenmaki does not fairly teach or suggested that the metal layer was broken up into individual island-shaped zones wherein a laser beam was expanded into an expanded laser beam having a linear cross-section and a linear exposure zone of the metal layer was exposed to the expanded laser beam which was moved across the metal layer in a direction transverse to the a length of the linear exposure zone.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1 through 12 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712